DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alvin et al. (US 2002/0141920) in view of Park et al. (US 2013/0136666).
With respect to claim 1, Alvin teaches a membrane reactor (Figure 5) comprising a reaction region/(catalytic enhancement) (1294); a permeate region (1274/1284); and a composite membrane (1204) disposed at a boundary of the reaction region/(catalytic enhancement) (1294) and the permeate region (1274),
wherein the reaction region/(catalytic enhancement) (1294) comprises a bed filled with a catalyst/(catalytic enhancement) (as illustrated) for dehydrogenation/(ammonia decomposition) reaction (para. [0017], [0063]),
wherein the composite membrane (1204) comprises a support layer (Figures 3-4, 1128/1028), and a catalyst layer/coating (1116/1016) (para. [0046]) including a palladium (Pd) or a palladium alloy formed onto the support layer (1128/1028) (para. [0046]) (as illustrated),

Alvin teaches wherein the composite membrane (1204) comprises a ceramic support layer (1128) (para. [0062]) but fails to teach wherein the support layer (1128) includes a metal with a body-centered-cubic (BCC) crystal structure.  Park teaches a hydrogen separation membrane (para. [0025]) comprising a metal having a body-centered-cubic (BCC) crystal structure (para. [0069]) in order to facilitate hydrogen diffusion (para. [0071]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the support layer in the hydrogen permeable membrane in Alvin comprise a body-centered-cubic (BCC) crystal structure, as taught by Park, in order to provide the hydrogen permeable membrane with a structure that facilitates hydrogen diffusion. 
With respect to claim 2, Alvin teaches wherein the surface of the support layer (1128) is in contact with the reaction region//(catalytic enhancement) (1294/1110) (para. [0048]) (as illustrated in Figure 4), and the surface of the catalyst layer/(coating (1116)) is in contact with the permeate region (Figure 4, permeate region is to the right side of coating (1116) -  (Figure 5, 1274)) (as illustrated) (para. [0046] & [0048]).

	With respect to claim 5, Alvin teaches wherein the catalyst layer has a thickness of 100 micron to 5 mm, which is greater than the instantly claimed thickness of 0.1 to 5 um.  However, it would have been obvious to miniaturize and choose a smaller thickness, such that the thickness in between 0.1 and 5 microns, in order to meet the needs of micron-sized applications and miniaturization. 
With respect to claim 6, Park further teaches wherein the composite membrane has hydrogen permeability of 1.5x10-8 mol m-1 s-1 Pa-0.5 to 10x10-8 mol m-1 s-1 Pa-0.5 (para. [0090]), which overlaps with the instantly claimed range of                                2x10-8 mol m-1 s-1 Pa-0.5 to 3x10-7 mol m-1 s-1 Pa-0.5.
With respect to claim 7, Alvin teaches wherein the catalyst for dehydrogenation reaction is a ruthenium-based catalyst or a porous support-based catalyst (para. [0048]).
With respect to claim 8, Alvin teaches wherein the catalyst for dehydrogenation reaction includes ruthenium (para. [0048]) carried on a porous support/scaffold (1298), wherein the porous support comprises one or more selected from the group consisting of Alz203, SiOz, TiO2/perovskites (CaTiO2) (para. 0017] & [0062]), CeOz, CuO, MgO, Nb20s, WOs3, ZrOz, Feo, La203, Activated Carbon, Graphene, and hexagonal Boron nitrides.
Regarding limitations recited in claim 12 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
Regarding limitations recited in claims 13-15 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. flow rate of the sweep gas) nor material or article worked upon (i.e. sweep gas, N2, steam, argon, He, H2, and ethanol) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 16, Alvin teaches wherein the membrane reactor further comprises a reinforcement insert (Figure 4, 1144), wherein the reinforcement insert is disposed at an end of the composite membrane (1104) (para. [0050]).
Limitations expressed in intended use language (i.e. to prevent material failure by embrittlement) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alvin et al. (US 2002/0141920) in view of Park et al. (US 2013/0136666), as applied to claim 1 above, and further in view of Kanemoto et al. (US 2010/0266929).
With respect to claim 4, Alvin as modified discloses all claim limitations as set forth above (see Park para. [0080]) but fails to teach wherein the support layer includes an oxide with catalytic activity and the oxide includes one or more of V2O5, Ta2O5, and Nb2O5.  Kanemoto teaches that it is known in the art to use metal oxides such as Ta2O5, and Nb2O5 for membrane support/carrier (see Table I – pages 7-8) in order to provide a membrane support/carrier that promotes catalytic activity.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a metal support in modified Alvin comprising Ta2O5 or Nb2O5, as taught by Kanemoto, in order provide a membrane support/carrier that promotes catalytic activity. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvin et al. (US 2002/0141920) in view of Park et al. (US 2013/0136666), as applied to claim 8 above, and further in view of CN-109529865-A (hereinafter CN’865 – translation attached and relied upon below).
With respect to claim 9, modified Alvin discloses all claim limitations including using ruthenium as the reaction catalyst for decomposing ammonia, as set forth above, but fails to teach wherein the catalyst for dehydrogenation reaction is impregnated with ruthenium in the amount of 0.1 - 10.0 wt.%, with respect to porous support.  CN’865 teaches a ruthenium-based ammonia disintegration catalyst for making hydrogen, 
It would have been obvious to one having ordinary skill in the art the time of filing for the invention to provide ruthenium at 8 wt.% with respect to porous support in modified Alvin, as taught by CN’865, in order to provide an adequate amount of catalyst for ammonia decomposition.
With respect to claim 10, Alvin teaches wherein the porous support-based catalyst includes ruthenium (Ru) (para. [0017], [0048]), and wherein the porous support includes one or more selected from the group consisting of X zeolite, Y zeolite, ZSM-5 zeolite, beta zeolite, L zeolite, A zeolite (para. [0017]), Al2O3, SiO2, TiO2, CeO2, CuO, MgO, Nb2O5, WO3, ZrO2, FeO, La2O3, activated carbon, graphene, and hexagonal boron nitrides.  Alvin as modified fails to teach wherein the porous support is metal-doped and wherein the metal includes one or more selected from the group consisting of sodium (Na), potassium (K), rubidium (Rb) and cesium (Cs).  CN’865 teaches a ruthenium-based ammonia disintegration catalyst for making hydrogen comprising a metal-doped porous support and wherein the metal includes one or more selected from the group consisting of sodium (Na), potassium (K) (potassium oxide – page 4, section 5), rubidium (Rb) and cesium (Cs) in order to improve the stability and catalytic activity of the catalyst (page 4, section 5).
It would have been obvious to one having ordinary skill in the art the time of filing for the invention to dope the ruthenium support in modified Alvin with potassium oxide, .

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvin et al. (US 2002/0141920) in view of Park et al. (US 2013/0136666), as applied to claim 1 above, and further in view of Park et al. (US 2013/0206002).
With respect to claim 11, Alvin teaches wherein the hydrogen emitted from the membrane reactor is high purity hydrogen (para. [0036]), but fails to teach wherein the hydrogen purity is 99.999% or more.  Park (US 2013/0206002) teaches a hydrogen separation membrane capable of providing a high purity hydrogen comprising 99.999 volume %, as instantly claimed.  Therefore, it is known in the art that hydrogen separation membranes are capable of achieving a hydrogen purity of 99.999%.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alvin et al. (US 2002/0141920) in view of Park et al. (US 2013/0136666) in view of CN-109529865-A (hereinafter CN’865 – translation attached and relied upon below).
With respect to claim 17, Alvin teaches a membrane reactor (Figure 5) comprising a reaction region/(catalytic enhancement) (1294); a permeate region (1274/1284); and a composite membrane (1204) disposed at a boundary of the reaction region/(catalytic enhancement) (1294) and the permeate region (1274),
wherein the reaction region/(catalytic enhancement) (1294) comprises a bed filled with a catalyst/(catalytic enhancement) (as illustrated) for dehydrogenation/(ammonia decomposition) reaction (para. [0017], [0063]),

wherein ammonia (NH3) is supplied to the reaction region (para. [0048]), the ammonia is converted into hydrogen (H2) by the dehydrogenation/decomposition reaction in the presence of the catalyst for dehydrogenation/decomposition reaction (para. [0048]), and the hydrogen (1226) permeates the composite membrane (1204) and is emitted from the membrane reactor (1258) through the permeate region (1274 & 1284) (para. [0059]).
Alvin teaches wherein the composite membrane (1204) comprises a ceramic support layer (1128) (para. [0062]) but fails to teach wherein the support layer (1128) includes a metal with a body-centered-cubic (BCC) crystal structure.  Park teaches a hydrogen separation membrane (para. [0025]) comprising a metal having a body-centered-cubic (BCC) crystal structure (para. [0069]) in order to facilitate hydrogen diffusion (para. [0071]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the support layer in the hydrogen permeable membrane in Alvin comprise a body-centered-cubic (BCC) crystal structure, as taught by Park, in order to provide the hydrogen permeable membrane with a structure that facilitates hydrogen diffusion. 
Alvin fails to teach a hydrogen fuel cell apparatus wherein hydrogen emitted from the membrane reactor is directly supplied to the fuel cell.  CN’865 teaches a ruthenium-
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the hydrogen emitted from the membrane reactor of modified Alvin to a fuel cell, as taught by CN’865, in order to provide a compatible source of hydrogen to use in combination with a fuel cell, which hydrogen source provides a hydrogen making technology that is simple and low cost, and which offers high catalytic activity under low temperature conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITY V CHANDLER/						2/10/2022Primary Examiner, Art Unit 1725